NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        SEP 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AZARIAH M. ELLINGTON; MITCHELL                  No. 20-55733
D. ELLINGTON,
                                                D.C. No. 2:17-cv-07587-SVW-JDE
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

MARY THORNTON HOUSE, Judge; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Azariah M. Ellington and Mitchell D. Ellington appeal pro se from the

district court’s post-judgment order denying their motion to recuse the judges

presiding over their action alleging violations of their civil rights. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. United


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States v. Hernandez, 109 F.3d 1450, 1453 (9th Cir. 1997). We affirm.

      The district court did not abuse its discretion in denying plaintiffs’ motion to

recuse District Judge Wilson, District Judge Hatter, and Magistrate Judge Early

because plaintiffs failed to demonstrate that a reasonable person would believe that

the judges’ impartiality could be questioned. See id. (setting forth standard of

review and discussing standard for recusal under 28 U.S.C. §§ 144 and 455).

      Plaintiffs’ motion to recuse (Docket Entry No. 8) is denied.

      AFFIRMED.




                                          2                                    20-55733